                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV17-07121-CAS (AS)                                            Date     December 7, 2018
 Title            Johnny Curthus Murray v. Deputy Sheriff’s Officer Gillroy




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                 N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                    N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



       On July 5, 2018, the Court issued an Order Regarding Scheduling in Civil Rights Case
directing each party to file and serve a Case Management Report on or before October 5,
2018. (Docket No. 30). The Case Management Reports are required to contain the
following information:

         A.         A brief description of the factual and legal issues raised in this case.
         B.         A statement of the parties’ discovery plans, including the completion of
                    discovery to date, anticipated discovery to be conducted before the cut-off date,
                    and any disputes / motions likely to be presented to the Court.
         C.         A description of any motions that the parties anticipate filing. If the defense
                    does not intend to file a case dispositive motion, this information will be
                    included.
         D.         The number of witnesses anticipated to testify at trial, and the nature of any
                    expert witness testimony.
         E.         The parties’ time estimate for trial, and whether the matter will be a jury or
                    bench trial.
         F.         An explanation of the likelihood of settlement, and a statement of anticipated
                    settlement or mediation methods to be used before trial.
         G.         Any other information that the parties deem important to bring to the Court’s
                    attention.


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV17-07121-CAS (AS)                                         Date   December 7, 2018
 Title          Johnny Curthus Murray v. Deputy Sheriff’s Officer Gillroy

      On October 5, 2018, Defendant filed his Case Management Report. (Docket Entry
No. 31). As of today, however, Plaintiff has not filed a Case Management Report or sought
an extension of time to do so.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than
January 7, 2019, why this action should not be dismissed with prejudice for failure to
prosecute. This Order will be discharged upon the filing of a Case Management Report in
accordance with the Court’s July 5, 2018 Order. A copy of the Court’s July 5, 2018 Order
is attached for Plaintiff’s convenience.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely
respond to this Order may result in a recommendation that this action be dismissed
with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute and
obey court orders.

cc: Christina A. Snyder
    United States District Judge




                                                                                   0       :         00
                                                             Initials of                       CC
                                                             Preparer




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
